Citation Nr: 1544754	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-15 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include as secondary to the left knee disability.

2. Entitlement to a rating in excess of 10 percent for left knee disability from March 12, 2013 forward.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to December 1994 and July 2007 to June 2008.  He also has National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in a March 2013 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board remanded these issues in May 2014.

The issue of an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record with the December 2014 claim for TDIU, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for the left hip and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The evidence shows pain and functional impairment but not flexion limited to 45 degrees or less, extension limited by 10 degrees or more, recurrent instability or subluxation, ankylosis, union problems, or problems with the semilunar cartilage.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee disability from March 12, 2013 forward have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In December 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the left knee in April 2009 and July 2012.  VA attempted to provide a third examination for the left knee but the Veteran failed to attend the examination or contact VA to reschedule, despite attempts from VA employees to contact the Veteran.  The examinations were thorough, detailed, and addressed the rating criteria and levels of functioning.  

Following the remand directives, the AOJ attempted to obtained information and waivers for any outstanding medical records and an additional VA medical examination for the left knee.  A January 2015 notification letter requests that the Veteran identify current treatment and complete a medical release.  Reports of contact from January and May 2015 show that the Veteran failed to attend his examination, VA employees tried to contact him, but he did not return their calls.  The Board notes that the duty to assist is not a one-way street; the Veteran has a duty to cooperate with VA and facilitate needed development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   By attempting to assist the Veteran, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the March 2013 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms, functioning, and treatment to determine whether all relevant records had been obtained.  The questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran is competent to provide evidence of symptoms observable by his senses.  However, he is not competent to measure functional limitation of the knee as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran credible to report his symptoms as his statements are detailed and consistent.

The Veteran's left knee has been rated 10 percent disabling based on painful motion.  A 10 percent rating for limitation of flexion requires limitation to 45 degrees; a 20 percent or higher rating requires limitation to 30 degrees or less.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent or higher rating for limitation of extension requires limitation by 10 degrees or more.  38 C.F.R. § 4.71a, DC 5261.  The Board notes that with sufficient evidence, a veteran may be awarded separate knee ratings for separate symptoms, such as instability, without violating the rule against pyramiding.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  This is also true for simultaneous compensable loss of flexion and extension of the same leg. VAOPGCPREC 9-2004 (September 17, 2004).   The regulations provide for disability ratings based on levels of impairment from recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, union problems with the tibia and fibula, and ankylosis.  See 38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262.

In the May 2014 decision, the Board granted a 10 percent rating from February 2010 forward but denied a rating higher than 10 percent for the period prior to March 12, 2013, when the Veteran reported worse symptoms.  Following remand directives, the Veteran was scheduled for a VA examination for his knee.  VA documents and reports of contact show that he failed to attend the examination and did not respond to any calls or messages from VA employees.  Thus, the Board can only consider the limited evidence of record from March 12, 2013 without the benefit of a medical examination.  See 38 C.F.R. § 3.655.  

After a review of the record, the Board finds that the criteria for a rating in excess of 10 percent for the left knee have not been met.  See 38 C.F.R. § 4.71a.

From March 12, 2013 forward, the evidence shows pain and some functional impairment but not flexion limited to 45 degrees or less, extension limited by 10 degrees or more, recurrent instability or subluxation, ankylosis, union problems, or problems with the semilunar cartilage of the knee.  At the Board hearing, the Veteran reported pain and swelling in his knee, which required daily medication.  He noted having difficulties at work, particularly going up stairs carrying weapons and long periods of walking: more than about 50 yards.  The Veteran reported having trouble carrying his kids, doing lawn work, and household chores.  He also sometimes feared that his knees would buckle and noted one fall during PT testing.  The Veteran was not using a knee brace at the time of the hearing.  As noted, there is no evidence of testing for left knee range of motion, instability, or other problems during the period on appeal.  The record does not show any evidence of ankylosis, union problems, or problems with the semilunar cartilage.  

Moreover, evidence from the period prior to March 12, 2013 supports the denial of a rating in excess of 10 percent.  In February 2010, the Veteran's private provider recorded his left knee as having full flexion with pain, full extension, and being ligamentously stable.  Fitness evaluations from his National Guard service show he was physically fit but had limitations in running and was not able to complete the two-mile run.  The July 2012 VA examiner recorded flexion to 120 degrees and full extension.  The examiner also found full muscle strength, no instability, no subluxation, no dislocation, and no meniscal conditions.  

While the Veteran reported fear that his knee might buckle, there is no objective evidence of instability.  Medical records prior to March 12, 2013 found normal stability.  The Veteran did not cooperate in obtaining additional treatment records or a new examination.  His report of a sensation of buckling and one fall do not rise to the level of recurrent instability that could warrant a separate rating.  See 38 C.F.R. § 4.71a, DC 5257.  The Veteran's report of functional impacts, such as limited walking and household chores, were considered.  However, the evidence does not show a compensable level of limitation of motion.  Therefore, the ten percent rating assigned compensates for pain and functional limitation from pain.  See 38 C.F.R. §§ 4.59, 4.71a.  The evidence does not show disability levels, which could warrant a higher or separate rating for left knee symptoms.  See 38 C.F.R. § 4.71a.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could receive a higher disability rating for his knee based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence does not show a change in the left knee symptoms from March 12, 2013 forward such that staged ratings would be appropriate.  See Fenderson, 12 Vet. App. 126-27.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider limitation of motion, instability, pain, and functional loss.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   

The Veteran was afforded the benefit of the doubt, but the evidence does not show left knee symptoms analogous to a higher rating.  See 38 C.F.R. §§ 4.3, 4.71a.


ORDER

A rating in excess of 10 percent for left knee disability from March 12, 2013 forward is denied.





REMAND

For the claim of service connection for the left hip, the AOJ complied with the remand directives and obtained an addendum opinion.  However, the examiner did not follow the Board's directive to refrain from relying solely on a lack of medical evidence without considering lay reports.  The most recent medical opinion continues to be inadequate as it discusses only the lack of treatment records from service without discussing the Veteran's report of injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Another opinion is therefore needed.

The claim of TDIU is on appeal as inferred with the claim for increased rating for the left knee and evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Additional development is needed.  First, the AOJ should attempt to obtain the Veteran's employment history.  Further, the Veteran raised a claim for an increased rating for his PTSD in December 2014.  On remand, the AOJ should consider how PTSD and other service-connected disabilities affect his employability.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the May 2015 VA examiner, or another appropriate examiner if that examiner is unavailable, to answer the following:

a. Is the Veteran's current left hip disability at least as likely as not related to service, including his report of falling off a truck and landing on the hip?

Consider the Veteran's consistent reports of injury in service, as well as, a private provider's June 2010 note that the Veteran complained of an impingement type syndrome going on since he was in Iraq in 2008.  Courts have held that reliance solely on the lack of medical record from service is inadequate.

b. If you find the left hip disability not related to service, to what is it more likely related or caused?

Please give rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. Make attempts to obtain employment history form the Veteran, Social Security Administration, or other appropriate source.  Document efforts in the file.

3. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


